DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The priority date is 31 December 2009. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 indicates that it is directed to “[t]he reciprocating rasp surgical instrument” when it depends from a claim, claim 1, directed not to a “reciprocating rasp surgical instrument” per se, but such an instrument in combination with other elements to comprise “[a] surgical instrument system.” Because claim 2 appears to omit limitations of the subject matter claimed in claim 1, the scope of claim 2 cannot be understood with sufficient certainty to deem it in compliance with the requirement for “particularly pointing out and distinctly claiming the subject matter” sought to be patented. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 contains a reference to a claim previously set forth. However, claim 2 indicates that it is directed to “[t]he reciprocating rasp surgical instrument” when it depends from a claim, claim 1, directed not to a “reciprocating rasp surgical instrument” per se, but such an instrument in combination with other elements to comprise “[a] surgical instrument system.” Because claim 2 appears to omit limitations of the subject matter claimed in claim 1, claim 2 does not satisfy the requirement under pre-AIA  35 U.S.C. 112, 4th paragraph, to “specify a further limitation of the subject matter claimed” in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 6,379,386 to Resch et al. (hereinafter, “Resch”) in view of U.S. Patent Application Publication No. US 2011/0028977 to Rauscher et al. (hereinafter, “Rauscher”). 
As to claim 1, Resch discloses a surgical instrument system comprising a surgical rasp (80) having a cutting head (86) with a wedge-shaped body, shown in Figs. 18-19, extending between a base (adjacent 84) and an end (free distal end of 86), and a cutting surface formed on the wedge-shaped body and including a plurality of cutting teeth arranged in a geometry to surgically prepare a wedge-shaped vault in the glenoid of the patient, and a glenoid prosthesis (10), shown in Figs. 1-4, having a body sized and shaped (at 14) to receive a humeral head, a keel (18) extending from the body and having a wedge-shape that corresponds to the wedge-shaped body of the surgical rasp (col. 3 / ll. 58-62, col. 5 / ll. 60 – col. 6 / ll. 5). 
Resch is silent as to the system comprising a guide pin configured to be inserted into the glenoid of the patient, the surgical rasp configured to be advanced along the guide pin (claim 1); further comprising a bore extending from an opening in the end of the wedge-shaped body to an opening in the base of the wedge-shaped body, the bore being sized to receive the guide pin (claim 2).
As to claim 1, Rauscher teaches a surgical instrument system comprising a guide pin (120) configured to be inserted into a glenoid of a patient, shown in Fig. 2, a surgical rasp (10) configured to be advanced along the guide pin (¶0022-0023, 0036), the surgical rasp having a cutting head (31) extending between a base (end of 31 at 32) and an end (end of 31 at 34) and a cutting surface including a plurality of cutting members (54) (¶0025, 0031), shown in FIGs. 2-4, and a glenoid prosthesis (200) that corresponds to the rasp (¶0037), shown in Fig. 5. 
As to claim 2, Rauscher teaches further comprising a bore (14) extending from an opening in the end of the cutting head to an opening in the base of the cutting head, the bore being sized to receive the guide pin (¶0023). 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include a guide pin in Resch's system, as taught by Rauscher, that may be inserted into the glenoid as a guiding feature for the rasp and other tools disclosed in Resch, to provide more accurate positioning of the tools as is well known in the orthopedic art. Resch in fact contemplates the use of an aligning mechanism (guide post 76) to align a drill guide (70) with the pilot hole (Resch, col. 5 / ll. 40-42); the rasp (80) of Resch would similarly benefit from an aligning mechanism to ensure that the rasp is proceeding along the desired trajectory established by the prior placed instruments including the drill guide. Such alignment would be provided by the guide pin taught in Rauscher as placed in the pilot hole. To accommodate the guide pin, Resch’s rasp would be correspondingly modified as taught in Rauscher to comprise a bore extending through the wedge-shaped body from an opening in the end to an opening in the base, the bore being sized to receive the guide pin such that the rasp may be advanced along the guide pin during use to ensure rasping along the desired trajectory throughout the procedure and to reduce directional deviation or slipping. 
Note: This rejection was affirmed in the PTAB Decision dated 13 April 2021 in Application No. 15/915,991 (see pages 3-6 regarding the rejections of claims 11 and 12 in ‘991, which claims, at the time of appeal, were drawn to identical subject matter of claims 1 and 2 of the instant application). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,160,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the “generic” invention is anticipated by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775